DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 and January 22, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 10, the claim recites a method of designing a transmitarray antenna comprising calculating an input phase based on a mode and incidence angle of radio waves transmitted from a feed antenna, calculating an output phase based on the calculated input phase and calculating a phase of a transmission coefficient by combining the calculated output phase and a negative value of the calculated input phase, and selecting a plurality of transmitting 
The limitation of calculating each of the input phase, the output phase, and the phase of a transmission coefficient, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating the input phase, the output phase, and the phase of a transmission coefficient. 
Similarly, the limitation of selecting a plurality of transmitting surface cells and arranging the plurality of transmitting surface cells, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” and “arranging” in the context of the claim encompasses the user forming a decision of which type of unit cell to use and where the unit cell should be placed. If a claim language, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements integrating the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Regarding claims 11-12 depend on claim 10 and include all the limitations of claim 10. Therefore, claims 11-12 recite the same abstract idea of calculating the input phase, the output phase, and the phase of the transmission coefficient, and selecting and arranging transmitting surface cells based on the calculated phase of the transmission coefficient.
Claim 11 recites the additional limitation of arranging the transmitting surface unit cells having a shorter length in a central portion and arranging the transmitting surface unit cells having a longer length in an outer portion. The additional element represents a further metal process step of deciding where the transmitting surface unit cells are placed without being integrated into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea and does not integrate the judicial exception into a practical application. Accordingly, claim 11 recites an abstract idea and is ineligible.
Claim 12 recites the additional limitation of selecting any one of the transmitting surface unit cells according to the calculated phase of a transmission coefficient and a magnitude of a transmission coefficient based on the different longitudinal lengths and arranging the selected transmitting surface unit cell in a mixed manner in the region. The additional element represents a further metal process step of deciding where the transmitting surface unit cell is placed without being integrated into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, claims 6 and 7 attempt to define the invention according to the desired results of the invention instead of defining the features of the invention that achieve said desired results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0148704 A1) in view of Denso (JP 2018-019136 – cited by Applicant, English Translation attached herein).
As to claim 1, Kim teaches a transmitarray antenna (Figs. 1-10), comprising: 
a plurality of transmitting surface unit cells (121, Figs. 2-5) having different surface structures (“shapes or materials of the unit structures,” [0030]) and located in a plurality of 
the transmitting surface unit cells are arranged in a mixed manner (Figs. 2-5) in the regions based on the different longitudinal lengths and a phase of a transmission coefficient (“transmittance coefficients,” [0030]) determined based on an input phase (incident beam, Fig. 1) and an output phase (steering beams 1 and 2, Fig. 1) based on a mode and incidence angle of radio waves transmitted from a feed antenna (feed antenna 400, Fig. 10) (“while an incident wave, that is, a beam incident in the positive z direction passes through the beam steering apparatus 100, the direction of the beam is steered in a direction of 1 or 2 and travels in that direction,” [0027] and “a beam steering apparatus which can steer a beam in a desired direction by arranging a plurality of unit structures having different transmittance coefficients in a specific pattern on a medium,” [0009]).
Kim does not explicitly teach the plurality of transmitting unit cells having different longitudinal lengths. In particular, while Kim does teach the unit cells having different “sizes of the unit structures,” [0030], Kim does not explicitly teach the unit cells having different longitudinal lengths.
Denso teaches the plurality of transmitting unit cells having different longitudinal lengths (LWb1-4, Fig. 6). It would have been obvious to one of ordinary skill in the art to modify the device of Kim such that the plurality of transmitting unit cells have different longitudinal lengths, as taught by Denso. One of ordinary skill in the art would have been motivated to make 
As to claim 2, Kim teaches any one of the transmitting surface unit cells is selectively arranged in any one of the regions based on a magnitude and phase of a transmission coefficient antenna (“a specified transmittance coefficient size and phase according to sizes, shapes, or materials of the unit structures 121 arranged on the medium 110,” [0032]) depending on a mode (“To steer a beam in a desired direction, a plane of a beam (wave) should be formed, and transmittance coefficients of the respective unit structures 121 are designed to result in a phase difference sufficient to form the plane of a beam (wave), thereby refracting a wave in a desired direction,” [0032]).
Kim does not explicitly teach the transmitting surface unit cells selectively arranged according to the incidence angle of radio waves transmitted from the feed antenna.
Denso teaches the unit cells arranged according to the incidence angle of radio waves transmitted from the feed antenna (“each of the plurality of conductor elements is formed such that the element parameter has value such that the reflection coefficient of the transmission wave incident at the incident angle is minimized based on the incident angle of the transmission wave from the radar device to the conductor element,” [0009]).
It would have been obvious to one of ordinary skill in the art to modify the device of Kim such that the transmitting surface unit cells are selectively arranged to the incidence angle of radio waves transmitted from the feed antenna, as taught by Denso. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the reflection coefficient, as taught by Denso.
As to claim 3, Kim teaches the transmitting surface unit cells are arranged in a mixed manner in a multilayer or single-layer form (“an antenna using a beam steering apparatus of a single layer, an antenna using a beam steering apparatus of two stacked layers,” [0052]) based on a mode and incidence angle of radio waves incident on the regions from the feed antenna (“a beam steering apparatus which can steer a beam in a desired direction by arranging a plurality of unit structures having different transmittance coefficients in a specific pattern on a medium,” [0009]). 
As to claim 4, Kim teaches a phase of the transmission coefficient is calculated based on a combination of the output phase and a negative value of the input phase (“To steer a beam in a desired direction, a plane of a beam (wave) should be formed, and transmittance coefficients of the respective unit structures 121 are designed to result in a phase difference sufficient to form the plane of a beam (wave), thereby refracting a wave in a desired direction,” [0032]).
As to claim 8, Kim does not explicitly teach the incidence angle is gradually increased from 0o to 60o from a central portion of the regions to an outer portion of the regions.
Denso teaches the incidence angle (1-3, Fig. 6) is gradually increased from 0o to 60o (Figs. 11-14 show measurements at incident angles ranging from 0o to 60o) from a central portion (21, Fig. 6) of the regions to an outer portion (24, Fig. 6) of the regions (see para. [0048] of the English Translation). 
It would have been obvious to one of ordinary skill in the art to modify the device of Kim such that the incidence angle is gradually increased as taught by Denso.  One of ordinary skill in the art would have been motivated to make the modification such that the transmitarray is larger than the antenna feed source to provide for wider transmission area, and this modification would require that the incident angle of the antenna feed is different depending upon the position on the 
As to claim 10, Kim teaches a method of designing a transmitarray antenna, comprising: 
calculating an input phase based on a mode and incidence angle of radio waves transmitted from a feed antenna; 
calculating an output phase based on the calculated input phase; 
calculating a phase of a transmission coefficient by combining the calculated output phase and a negative value of the calculated input phase (“To steer a beam in a desired direction, a plane of a beam (wave) should be formed, and transmittance coefficients of the respective unit structures 121 are designed to result in a phase difference sufficient to form the plane of a beam (wave), thereby refracting a wave in a desired direction,” [0032] and “A beam passing through the beam steering apparatus 100 is refracted in the positive x and the negative x directions (the left and the right directions in FIG. 3,” [0042]); and 
selecting a plurality of transmitting surface unit cells having different surface structures and arranging the selected transmitting surface unit cells in a mixed manner in the regions based on the calculated phase of a transmission coefficient (“Each structure group 120 includes a plurality of unit structures 121 which have different transmittance coefficients and are arranged in series with one another on the medium 110… the transmittance coefficients may vary according to sizes of the unit structures 121… the transmittance coefficients may vary according to the shapes or materials of the unit structures,” [0029] – [0030]). 
Kim does not explicitly teach selecting the plurality of transmitting unit cells having different longitudinal lengths. In particular, while Kim does teach the unit cells having different 
Denso teaches the plurality of transmitting unit cells having different longitudinal lengths (LWb1-4, Fig. 6). It would have been obvious to one of ordinary skill in the art to modify the device of Kim such that the plurality of transmitting unit cells have different longitudinal lengths, as taught by Denso. One of ordinary skill in the art would have been motivated to make the modification in order to minimize reflection coefficient of the transmission wave, as taught by Denso (para. [0009]).
As to claim 11, Kim does not explicitly teach the arranging comprises arranging transmitting surface unit cells having a longitudinal length shorter than a reference length among the transmitting surface unit cells in a central portion of the regions based on the calculated phase of a transmission coefficient; and arranging transmitting surface unit cells having a longitudinal length longer than a reference length among the transmitting surface unit cells in an outer portion of the regions based on the calculated phase of a transmission coefficient. 
Denso teaches arranging transmitting surface unit cells having a longitudinal length shorter than a reference length among the transmitting surface unit cells in a central portion of the regions based on the calculated phase of a transmission coefficient; and arranging transmitting surface unit cells having a longitudinal length longer than a reference length among the transmitting surface unit cells in an outer portion of the regions based on the calculated phase of a transmission coefficient (Figs. 5-6 and paragraphs [0030]-[0048]).
It would have been obvious to one of ordinary skill in the art to modify the device of Kim by teaches arranging transmitting surface unit cells having a longitudinal length shorter than a reference length among the transmitting surface unit cells in a central portion of the regions 
As to claim 12, Kim teaches the arranging comprises selecting any one of the transmitting surface unit cells according to the calculated phase of a transmission coefficient and a magnitude of a transmission coefficient (“a specified transmittance coefficient size and phase according to sizes, shapes, or materials of the unit structures 121 arranged on the medium 110,” [0032]) based on the different longitudinal lengths and arranging the selected transmitting surface unit cell in a mixed manner in the regions (Figs. 2-5). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0148704 A1) in view of Denso (JP 2018-019136 – cited by Applicant), further in view of Maruyama et al. (US 2010/0220036 A1).
As to claim 5, Kim teaches the mode of radio waves comprises a transverse electric (TE) mode or a transverse magnetic (TM) mode. 
Maruyama teaches a transmitarray operating in a transverse electric (TE) mode or a transverse magnetic (TM) mode.
It would have been obvious to one of ordinary skill in the art to modify the transmitarray of Kim in view of Denso such that the transmitarray operated in a mode of radio waves comprising a transverse electric (TE) mode or a transverse magnetic (TM) mode. One of .
Allowable Subject Matter
Claims 6-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the combination of Kim in view of Denso, further in view of Maruyama does not teach wherein, when any one of the transmitting surface unit cells has an incidence angle of 0o to 60o in the transverse electric (TE) mode, a transmission coefficient of 
-0.13 dB to -2.44 dB is exhibited depending on a phase of the transmission coefficient; and when any one of the transmitting surface unit cells has an incidence angle of 0o to 60o  in the transverse magnetic (TM) mode, a transmission coefficient of -0.03 dB to -2.87 dB is exhibited depending on a phase of the transmission coefficient. 
	Regarding claim 7, the combination of Kim in view of Denso, further in view of Maruyama does not teach wherein, when any one of the transmitting surface unit cells has an incidence angle of 0o to 60o in the transverse electric (TE) mode, a transmission coefficient of 
-0.15 dB to -2.44 dB is exhibited depending on a phase of the transmission coefficient; and when any one of the transmitting surface unit cells has an incidence angle of 0o to 60o in the transverse magnetic (TM) mode, a transmission coefficient of -0.06 dB to -1.61 dB is exhibited depending on a phase of the transmission coefficient. 
	Claim 9 is dependent upon claim 7, and therefore includes all the limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845